Case: 15-60629      Document: 00513561852         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-60629                                     FILED
                                  Summary Calendar                               June 23, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REGINALD E. GREEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:94-CR-1-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Reginald E. Green, federal prisoner # 63828-080, is serving a 384-month
term of imprisonment for conspiring to possess with the intent to distribute
cocaine base and participating in a continuing criminal enterprise. He appeals
the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of
sentence based on Amendment 782 to the United States Sentencing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60629     Document: 00513561852       Page: 2   Date Filed: 06/23/2016


                                    No. 15-60629

Guidelines, which lowered the base offense levels in the drug quantity table
set forth in U.S.S.G. § 2D1.1(c).
      Green contends that the district court misapplied the guidelines to arrive
at his original sentence by including a four-level role adjustment in his offense-
level calculation. In determining the effect of an amendment for purposes of
§ 3582(c)(2), a defendant’s other applicable sentencing adjustments and
criminal history remain unchanged. U.S.S.G. § 1B1.10(b)(1), p.s. As Green’s
argument challenges Green’s original sentencing, it is not cognizable under
§ 3582(c)(2). See United States v. Evans, 587 F.3d 667, 674 (5th Cir. 2009).
      At his original sentencing, Green was assigned a base offense level of 38
under § 2D1.1(c)(1) because his offense involved 40 kilograms of cocaine base.
Under amended § 2D1.1(c)(1), Green’s base offense level remains 38.
§ 2D1.1(c)(1).   Because Amendment 782 did not lower Green’s applicable
guideline range, he was not eligible for a sentence reduction under § 3582(c)(2)
and can show no abuse of discretion in the denial of his motion. See United
States v. Henderson, 645 F.3d 709, 712 (5th Cir. 2011). The judgment of the
district court is AFFIRMED.




                                         2